Case 2:19-cv-00488-PSG-SS Document 1-2 Filed 01/22/19 Page 1 of 5 Page ID #:24




                            EXHIBIT B
Case 2:19-cv-00488-PSG-SS Document 1-2 Filed 01/22/19 Page 2 of 5 Page ID #:25



  US Patent US                                                 Nora Lighting
  RE41,685                                                     5"/6" PRISM
                                                               Smart LED
                                                               RGBW
                                                               Retrofit
                                                               Downlight


  10. A light source
                                                               The Nora
                                                               Lighting 5"/6"
                                                               PRISM Smart
                                                               LED RGBW
                                                               Retrofit
                                                               Downlight is a
                                                               light source.




  comprising: an                              Optical Cavity   The opaque
  optical cavity;                                              plastic dome
                                                               creates an
                                                               optical cavity.




  a plurality of first     Phosphor
                                                               The downlight
  light-emitting         LED that emits                        has 40 white
  diodes each of           white light                         LEDs.
  which is a
  phosphor light-                                              Each white LED
  emitting diode                                               is a phosphor
  that emits white                                             LED that emits
  light,                                                       white light.
Case 2:19-cv-00488-PSG-SS Document 1-2 Filed 01/22/19 Page 3 of 5 Page ID #:26




  each first light-
                        Light transmitting
  emitting diode             pckage
  comprising a diode                                           Each first LED is
  encased in a light-                                          encased in a
  transmitting                                                 light trasmittig
  package;                                                     package.




                                                   Non-
  a plurality of                              white LED in a
  second light-                                transmitting    The downlight
  emitting diodes                                 pckage       has 6 non-white
  each of which emits                                          SMD Tri-LEDs.
  non-white light,
  each second light-                                           Each non-white
  emitting diode                                               LED is encased
  comprising a diode                                           in a light
  encased in a light-                                          transmitting
  transmitting                                                 package.
  package;


  wherein the first
  and second light-
  emitting diodes are                                          The white, red,
  arranged to emit                                             green, and blue
  light into the                                               LEDs are
  optical cavity such                                          arranged to mix
  that mixing of                                               light spectral
  spectral outputs                                             outputs within
  from the first and                                           the optical
  second light-                                                cavity.
  emitting diodes
  occurs in the
  optical cavity.
Case 2:19-cv-00488-PSG-SS Document 1-2 Filed 01/22/19 Page 4 of 5 Page ID #:27




                            Blue LED
  11. A light source of
  claim 10, further                                            The downlight
  comprising at least                                          has a third LED
  one third light-                                             (blue) that has a
  emitting diode                                               specteral output
  having a spectral                                            different than
  output different                                             the first (white)
  from those of the                                            and second
  first and second                                             (red) LED’s.
  light-emitting
  diodes.



                          RED LED
  12. A light source of                                        The downlight
  claim 11, wherein                                            has a second
  the spectral output                                          non-white (red)
  of the second light-                                         LED encased in a
  emitting diode is a                                          light
  red output.                                                  transmitting
                                                               package.




                          Green LED
  13. A light source of                                        The downlight
  claim 11, wherein                                            has a third
  the spectral output                                          (green) LED
  of the third light-                                          encased in a
  emitting diode is a                                          light
  green output.                                                transmitting
                                                               package.
Case 2:19-cv-00488-PSG-SS Document 1-2 Filed 01/22/19 Page 5 of 5 Page ID #:28




  14. A light source of   Blue LED
                                                               The downlight
  claim 13, further                                            has a fourth
  comprising at least                                          (blue) LED
  one fourth light-                                            encased in a
  emitting diode                                               light
  having a blue                                                transmitting
  output.                                                      package.
